Title: To Thomas Jefferson from John Harshe, 25 June 1802
From: Harshe, John
To: Jefferson, Thomas


            Very Honourable SirCannsburgh June 25th. 1802
            It will no doubt give you some surprize to receive a letter from a person entirely unknown to you, and much more when I tell you that it is from a person entirely in a private capacity. Sir to be short, the design I have in this letter is to pray for your patronage. And in order that you may have some idea of the person soliciting you, it may be proper to give you some account of my life hitherto. Before I enter upon this narration, I have one request to ask, that you would be pleased to grant me pardon for my presumption in addressing a person of your dignity! I was born of poor but honest parents, who being strongly attached to republican principles, initiated me to them in my younger years, which reason has since evinced me of. I had alway a strong inclination for learning, in the pursuit of which, my parents (according to their circumstances) asisted me, so that by the time I arrived at the age of fourteen, I had a tolerable knowledge of the mathemeticks—I afterwards was employed for some time in the practice of surveying, untill about two and an half years ago, at which time I came to Cannsburgh academy (now Jefferson’s college) in order to study the latin & Greek languages, which I have effected now in such a manner that I have obtained the public applause of the trustees of this college, at my examination—It was my intention to teach the languages; but at present all offices of this kind are occupied in these parts—You will have some idea of my present circumstances, when I inform you that I have spent nearly all that I had in obtaining this degree. Now dear sir my design by this is to solicit your patronage, if you would recommend me to some employment by which I might mentain myself.—If you would favour me with a letter informing me of your sentiments respecting it I would value it as the greatest favour.—Now sir having wished for very great prosperity to attend you in the administration of your office, I have only one request more to ask, that you would grant me the privilege of subscribing my self sir, your humble and very obedient servant
            John Harshe
          